                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                  3:12-cr-00097-MOC

 UNITED STATES OF AMERICA                                  )
                                                           )
                                                           )
                                                           )
 Vs.                                                       )                 ORDER
                                                           )
 LAVONTE LAMONT HALLMAN,                                   )
                                                           )
                       Defendant.                          )


        THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 134). Defendant seeks early release from prison

under 18 U.S.C. § 3582(c)(1)(A) based on the COVID-19 pandemic. The Government has

responded in opposition to the motion. This matter is thus ripe for disposition.

        I.     BACKGROUND

        On July 12, 2012, Defendant was convicted at trial of one count of Hobbs Act

conspiracy, in violation of 18 U.S.C. § 1951; one count of Hobbs Act robbery, in violation of 18

U.S.C. § 1951; one count of use and carrying a firearm during and in relation to a crime of

violence, in violation of 18 U.S.C. § 924(c); and one count of possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 922(g). On December 26, 2011, while on probation

for a common law robbery conviction, Defendant entered an auto parts store and pointed a

firearm at the store employees. He stated that they had ten seconds to open the drawer and began

counting down from ten. The employees complied, placing the cash in a store bag, and

Defendant exited the store and hid until a car picked him up. Law enforcement identified the


                                                -1-



       Case 3:12-cr-00097-MOC-DCK Document 142 Filed 03/02/21 Page 1 of 8
vehicle and asked Defendant to show his hands. He refused and fled the vehicle on foot,

dropping a firearm and a bag from the auto parts store containing the cash. He was subsequently

apprehended and identified as the person who had committed the robbery.

       Because Defendant had been convicted of two prior crimes of violence and was a career

offender, his guideline range was 360 months to life imprisonment. On August 28, 2013,

Defendant was sentenced to 210 months of imprisonment on counts 1 and 2, concurrent; 84

months on count 3, consecutive; and 36 months on count 4, concurrent, for a total term of 294

months. (Doc. 76.) Defendant has served approximately 100 months (37%) of his sentence. (Id.)

His current projected good time release date is February 27, 2033, and his full-term release date

is June 26, 2036. (Id.)

       Defendant is 32 years old and does not have any medical conditions, although he claims

to have an unknown and undiagnosed medical condition. USP Lee, where Defendant is

incarcerated, currently has 62 active inmate COVID-19 cases and 36 active staff COVID-19

cases. See Federal Bureau of Prisons, COVID-19 Home Confinement Information, at

https://www.bop.gov/coronavirus/.

       On or about October 30, 2020, Defendant filed a motion with this Court seeking

compassionate release under 18 U.S.C. § 3582(c)(1)(A) on the ground that he is at high risk of

developing serious illness from COVID-19 due to his claimed health condition. (Doc. 131.) The

motion was denied without prejudice on November 21, 2020, due to Defendant’s failure to

exhaust administrative remedies. (Doc. 133.) On or about November 31, 2020, Defendant

submitted an informal compassionate release request to the warden of his facility based on

concerns about COVID-19. Defendant filed a second motion for compassionate release on



                                               -2-



      Case 3:12-cr-00097-MOC-DCK Document 142 Filed 03/02/21 Page 2 of 8
January 7, 2021, over 30 days after the date of his informal request. (Doc. 134.) According to

Defendant’s BOP case manager, BOP has not considered Defendant as a candidate for home

confinement.

       II.     DISCUSSION

       By its terms, 18 U.S.C. § 3582(c)(1)(A) permits the Court to reduce the defendant’s term

of imprisonment “after considering the factors set forth in [18 U.S.C. § 3553(a)]” if the Court

finds, as relevant here, that (i) “extraordinary and compelling reasons warrant such a reduction”

and (ii) “such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” § 3582(c)(1)(A)(i). As the movant, the defendant bears the burden to

establish that he or she is eligible for a sentence reduction. United States v. Jones, 836 F.3d 896,

899 (8th Cir. 2016); United States v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014).

       The Sentencing Commission has issued a non-binding policy statement addressing

motions for reduction of sentences under § 3582(c)(1)(A).1 As relevant here, the non-binding

policy statement provides that a court may reduce the term of imprisonment after considering the



1 In a recent decision, the Fourth Circuit determined that the policy statement is no longer
binding on courts deciding compassionate release motions because U.S.S.G. § 1B1.13 was
enacted before the First Step Act. United States v. McCoy, 2020 WL 7050097 (4th Cir. Dec. 2,
2020). Specifically, the Fourth Circuit held that the policy statement found in U.S.S.G. § 1B1.13
does not apply to compassionate release motions brought by inmates under 18 U.S.C. §
3582(c)(1)(A)(i). Id. at **6–9. The McCoy Court reasoned that, because Section 1B1.13 applies
only to motions brought by the Bureau of Prisons, it cannot be the policy statement applicable in
circumstances where defendants bring their own motions for compassionate release. Id. In place
of the no-longer-applicable policy statement, McCoy permits “courts [to] make their own
independent determinations of what constitutes an ‘extraordinary and compelling reason[ ]’
under § 3582(c)(1)(A), as consistent with the statutory language[.]” Id. at *9. The McCoy Court
noted, however, that Section 1B1.13 “remains helpful guidance even when motions are filed by
defendants.” Id. at *7 n.7. Because this Court finds that the policy statement is extremely helpful
in assessing motions for compassionate release brought by defendants, the Court will rely on it as
guidance.

                                                -3-



     Case 3:12-cr-00097-MOC-DCK Document 142 Filed 03/02/21 Page 3 of 8
§ 3553(a) factors if the Court finds that (i) “extraordinary and compelling reasons warrant the

reduction”; (ii) “the defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g)”; and (iii) “the reduction is consistent with this

policy statement.” U.S.S.G. § 1B1.13.

       The policy statement includes an application note specifying the types of medical

conditions that qualify as “extraordinary and compelling reasons.” First, that standard is met if

the defendant is “suffering from a terminal illness,” such as “metastatic solid-tumor cancer,

amyotrophic lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia.” U.S.S.G.

§ 1B1.13, cmt. n.1(A)(i). Second, the standard is met if the defendant is: (I) suffering from a

serious physical or medical condition, (II) suffering from a serious functional or cognitive

impairment, or (III) experiencing deteriorating physical or mental health because of the aging

process, that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii). The application note also sets out other conditions and

characteristics that qualify as “extraordinary and compelling reasons” related to the defendant’s

age and family circumstances. U.S.S.G. § 1B1.13, cmt. n.1(B)-(C). Finally, in addition to the

non-binding policy statement, the Fourth Circuit has recently clarified that courts may make their

own independent determinations as to what constitute “extraordinary and compelling reasons” to

warrant a reduction of sentence under Section 3582(c)(1)(A). United States v. McCoy, 2020 WL

7050097 (4th Cir. Dec. 2, 2020).2



2
 In a recent decision, the Fourth Circuit determined that the policy statement is no longer
binding on courts deciding compassionate release motions because U.S.S.G. § 1B1.13 was
enacted before the First Step Act. United States v. McCoy, 2020 WL 7050097 (4th Cir. Dec. 2,

                                                 -4-



      Case 3:12-cr-00097-MOC-DCK Document 142 Filed 03/02/21 Page 4 of 8
       The mere existence of the COVID-19 pandemic, which poses a general threat to every

non-immune person in the country, cannot alone provide a basis for a sentence reduction. The

conditions described in U.S.S.G. § 1B1.13 encompass specific serious medical conditions

afflicting an individual inmate, not generalized threats to the entire population. As the Third

Circuit has held, “the mere existence of COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify compassionate release.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

       That does not mean, however, that COVID-19 is irrelevant to a court’s analysis of a

motion under Section 3582(c)(1)(A). If an inmate has a chronic medical condition that has been

identified by the CDC as elevating the inmate’s risk of becoming seriously ill from COVID-19,3

that condition may satisfy the standard of “extraordinary and compelling reasons.” Under these

circumstances, a chronic condition (i.e., one “from which [the defendant] is not expected to

recover”) reasonably may be found to be “serious” and to “substantially diminish[] the ability of

the defendant to provide self-care within the environment of a correctional facility,” even if that

condition would not have constituted an “extraordinary and compelling reason” absent the risk of

COVID-19. U.S.S.G. § 1B1.13, cmt. n.1(A)(ii)(I).

       Here, Defendant’s request for a sentence reduction is denied because he has not



2020). Specifically, the Fourth Circuit held that the policy statement found in U.S.S.G. § 1B1.13
does not apply to compassionate release motions brought by inmates under 18 U.S.C. §
3582(c)(1)(A)(i). Id. at **6–9. The McCoy Court reasoned that, because Section 1B1.13 applies
only to motions brought by the Bureau of Prisons, it cannot be the policy statement applicable in
circumstances where defendants bring their own motions for compassionate release. Id. In place
of the no-longer-applicable policy statement, McCoy permits “courts [to] make their own
3
  See Centers for Disease Control, People with Certain Medical Conditions, available at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html (as of November 23, 2020).

                                                -5-



     Case 3:12-cr-00097-MOC-DCK Document 142 Filed 03/02/21 Page 5 of 8
demonstrated “extraordinary and compelling reasons” warranting release. As explained above,

under the relevant provision of § 3582(c), a court grants a sentence reduction if it determines that

“extraordinary and compelling reasons” justify the reduction and that “such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i). The Sentencing Commission’s policy statement defines “extraordinary and

compelling reasons” to include, as relevant here, certain specified categories of medical

conditions. USSG § 1B1.13, cmt. n.1(A).

       Defendant asserts that he has an unknown, undiagnosed medical condition that places

him “at the highest of risk of not surviving coronavirus.” (Doc. 134 at 2-3.) To the contrary,

Defendant’s medical records indicate that he is a healthy 32-year-old with no conditions

requiring treatment and those records do not show that he has sought treatment for an unknown

illness at any point in the past year. Regardless, Defendant has already tested positive for and

recovered from COVID-19 in December 2020. (Id.) He remained asymptomatic and was

successfully monitored and treated in the facility. Recovery from a positive COVID-19

diagnosis, particularly where the inmate remained asymptomatic, does not qualify as an

extraordinary circumstance under the relevant policy statement, particularly where the defendant

has no COVID-19 risk factors.

       Although there is insufficient medical evidence or consensus at this time regarding the

risk of reinfection, courts across the country have held that inmates with COVID-19 risk factors

who have recovered from COVID-19 cannot, without more, establish extraordinary

circumstances warranting release. See, e.g., United States v. Shahbazpour, 2020 WL 3791633, at

*2 (N.D. Cal. July 7, 2020) (relief denied for defendant with recent series of staph, MRSA, and



                                                -6-



     Case 3:12-cr-00097-MOC-DCK Document 142 Filed 03/02/21 Page 6 of 8
upper respiratory infections who had fully recovered from COVID-19, stating that “the

immediate threat to [defendant] has passed with no serious long-term complications for him”).

       Because Defendant cannot establish “extraordinary and compelling reasons” for a

sentence reduction under § 3582(c)(1)(A) after his positive test for COVID-19, treatment, and

recovery, his motion is denied.

       Furthermore, Defendant has failed to demonstrate that he is not a danger to the safety of

the community or that he otherwise merits release under the § 3553(a) factors.

       Under the applicable policy statement, this Court should deny a sentence reduction unless

it determines the defendant “is not a danger to the safety of any other person or to the

community.” USSG § 1B1.13(2). Additionally, this Court must consider the § 3553(a) factors, as

“applicable,” as part of its analysis. See § 3582(c)(1)(A); United States v. Chambliss, 948 F.3d

691, 694 (5th Cir. 2020).

       The evidence before the Court cannot support a finding that Defendant would not pose a

danger to the community if released. Defendant has three convictions for committing armed

'robberies of auto parts stores; in 2007, at age 19, he pleaded guilty to conspiracy to commit

armed robbery and received a suspended sentence, and in 2010, at age 21, he pleaded guilty to

common law robbery and again received a suspended sentence. Although Defendant claims to

have been rehabilitated in prison, his disciplinary record indicates that he possessed a dangerous

weapon in the prison merely two years ago. (Doc. No. 137, Ex. B). Defendant’s criminal history

immediately prior to this case demonstrates that his serving about nine years of imprisonment

cannot be sufficient to ensure he will not reoffend.

       In addition, the § 3553(a) factors greatly disfavor a sentence reduction. Defendant’s



                                                -7-



     Case 3:12-cr-00097-MOC-DCK Document 142 Filed 03/02/21 Page 7 of 8
current 294-month sentence is significantly below the 360-month-to-life guideline range

applicable to his offense level and criminal history. The Court granted Defendant a defense-

sponsored downward variance on the grounds that this case was outside of the heartland of

Hobbs Act offenses and to avoid a sentencing disparity with his co-conspirator. Releasing

Defendant after having served just 110 months of this significantly reduced sentence would “not

reflect the seriousness of the offense, or provid[e] just punishment for the offense. Moreover,

rather than promoting respect for the law and its deterrent effect, it would undermine it.” United

States v. Davies, No. 17-CR-57, 2020 WL 2307650, at *2 (E.D.N.Y. May 8, 2020) (denying

release of defendant who had served about three years on eight-year armed robbery conviction).

       In sum, in light of Defendant’s record and the totality of relevant circumstances, this

Court denies the motion for a sentence reduction. Having thus considered defendant’s motion

and reviewed the pleadings, the Court enters the following Order.

                                           ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 134), is DENIED.




                                               Signed: March 2, 2021




                                                -8-



     Case 3:12-cr-00097-MOC-DCK Document 142 Filed 03/02/21 Page 8 of 8
